DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claim is indefinite in that the recitation that the gap is a space is confusing in that by definition all gaps are spaces of some type, so it is not clear exactly what other limitation(s) are intended to be included in the claim by reciting that the gap is a space.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims do not fairly further limit the claims from which they depend for the following reasons:
1) In claim 5, a gap is already required by claim 4, from which this claim depends, and all gaps constitute some type of “space”, so that claim 5 includes nothing more than that recited in claim 4, from which this claim depends.
2) In claim 6, claim 4, from which this claim depends, already recites that the gap is “for heat insulation” and thereby already requires that the gap be some type of heat insulator.
3) In claims 13 and 14, these claims only recite the environment into which the claimed pump is to be employed (with a melting furnace or a discharge pipe) rather than any actual limitations to the claimed molten metal pump. It has been held that the manner or method of use of an apparatus cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011 139611 A (JP’611). JP’611 teaches a molten metal pump (figure 1) with a pump chamber portion (9) and a drive unit (18) which drives molten metal in a pump chamber of the pump chamber portion so as to discharge molten metal through a pump chamber outlet (102) of the pump chamber portion and suck molten metal through a pump chamber inlet (101) into the pump chamber, where the pump chamber has an outer cylinder (3) and an inner cylinder (7) detatchably housed in the outer cylinder, a ring shaped spacer (8A, 8B) is detatchably interposed between the inner and outer cylinder bottom walls to form a pump chamber. The drive unit (18) has a rotary magnet  (31) provided inside the inner cylinder (7) so as to be rotatable about a vertical axis, the rotary magnet having a plurality of permanent magnets (32A, 32B) placed on a circumference around the rotation axis where each of the magnets having an upper surface and a lower surface, the permanent magnets being arranged so that the magnetic poles of the magnets are alternately aligned along the circumference (see fig. 1 for example), and where the strengths of the permanent magnets are set so that a line of magnetic force from a first permanent magnet penetrates the inner cylinder bottom wall downward to reach the pump chamber and penetrates the inner bottom wall upward from the pump chamber to return to a second permanent magnet adjacent the first permanent magnet (see the claim in the English language translation for example), where the spacer (8) may be replaced, thereby showing all aspects of claims 1 and 13-15.
With respect to claim 2, the drive unity of JP’611 includes an elevating mechanism.
With respect to claim 3, the pump chamber inlet (101) is “near” the center of the outer cylinder bottom wall.
With respect to claims 4-6 there is a gap (S) between the inner and outer cylinders in JP’611.
With respect to claims 7 and 8, the drive unit of JP’611 includes an electric motor able to operate at variable rotational frequencies. 
With respect to claim 9, the drive unit of JP’611 is hung above the inner cylinder (see the figs for example). 
With respect to claim 12, hanging holes (10A, 10A1, 10B, 10B1 are provided on the inner cylinder of JP’611.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’611. As applied to claim 1 above, JP’611 shows all aspects of the above claims except any specific elevating mechanism. However, it is noted that the drive unit (18) of JP’611 would necessarily need some type of elevating mechanism in order at the least, to allow for removal or adjustment of the drive unit. It is further noted that cranes or lifting arms are old and well- known elevating mechanisms in the art, and motivation to include old and well known means for elevation or adjusting the drive unit of JP’611, which would require such a mechanism, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 2014/0252698, showing a further example of prior art molten metal pumps, and US 2021/0001397 (the publication of the instant application) are also cited.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk